ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-269, recommending that as a matter of final discipline pursuant to Rule l:20-13(c), DANIEL MICHAEL GIL-LEN, formerly of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1987, be disbarred based on his felony conviction in the state of New York to attempted dissemination of indecent materials to minors (first degree), in violation of New York Penal Laws §§ 110 and 236.22.2, conduct that in New Jersey constitutes a violation of RPC 8.4(b)(commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as lawyer in other respects);
And DANIEL MICHAEL GILLEN having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that DANIEL MICHAEL GILLEN be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that DANIEL MICHAEL GILLEN be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by DANIEL MICHAEL GILLEN pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to *383deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that DANIEL MICHAEL GILLEN comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.